DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 14 December 2020 and 02 April 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The amendment filed 02 March 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: As discussed below, there is no support in the written description for the bottom edge of the slit is even with the top surface of the paddle wheel nor the top surface of the paddle wheel is positioned such that the top surface has a height that is the same as a bottom-most portion of a slit.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 74-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the written description for the bottom edge of the slit is even with the top surface of the paddle wheel.  The originally filed disclosure only discusses the slits of the ice conditioning blades in figures 3, 5 and 7 and ¶¶40 and 42-44. Nowhere in the disclosure is there any discussion of the various edges of the slit or the surface of the paddle wheel.   Further, while figures 3 and 7 do show some relative placement of the blade (322, 704) and paddle wheel (312, 710) with respect to the hopper and it’s lower wall (352, 702) and opening (360, 708), they only show exploded views.  Thus they do not show where a supposed bottom edge of the slit would be in relation to a supposed top 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-82 and 89-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claims 81 and 89, the phrase “the bottom of the radius is even with the top surface of the paddle wheel” is indefinite.  The independent claim requires the bottom edge of the slit to be even with the top surface of the paddle wheel.  As such, applicant appears to now be claiming that the bottom edge of the slit is not even with the top surface, only a portion of the edge is even.  As such, this appears to contradict what has been claimed.  
For claims 82 and 90, the phrase “the top surface of the paddle wheel is positioned such that the top surface of the paddle wheel has a height that is the same as a bottom-most portion of a slit in the ice conditioning blade” is indefinite 
For 89, there is no antecedent basis for “the bottom of the radius”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,527,212 to Rupp (Rupp).
Concerning claim 74, Rupp discloses a frozen confection machine comprising: 
a paddle wheel (402), wherein the paddle wheel includes a top surface;
an ice conditioning blade (101); 
wherein the ice conditioning blade (101) includes at least one slit (406), the slit comprising: a leading edge, a cutting edge, a top edge, a bottom edge.
However it does not disclose wherein the bottom edge of the at least one slit is even with the top surface of the paddle wheel. 

Concerning claim 75, Rupp as modified discloses the at least one slit is a plurality of ice slits (406) arranged in a uniform row. 
Concerning claim 76, Rupp as modified discloses the plurality of slits (406) are arranged with the bottom edge of each slit on the same horizontal plane. 
Concerning claim 77, Rupp does not disclose wherein the plurality of slits are arranged having the bottom edge of every second slit set higher than the previous slit. 
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Rupp such that the plurality of slits are arranged having the bottom edge of every second slit set higher than the previous slit as such determination would result during routine engineering practices and experimentation.  Rupp does teach that the blade (101) can have some of the shapes, or their equivalents, seen in figure 8 (column 8, lines 2-5), such as 804 or 805 either of which when applied to the blade 101 would result in the bottom edge of every second slit set higher than the previous slit.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious.
Concerning claim 78, Rupp does not disclose wherein the plurality of slits are arranged having the bottom of two or more consecutive slits set at a first level followed by two or more consecutive slits set at a second level.   However, such a design is obvious, especially in light of Rupp’s disclosure as discussed above.
Concerning claim 79, Rupp as modified discloses the bottom edge of the slit is flat, formed perpendicular to the leading edge and cutting edge. 
Concerning claim 80, Rupp does not disclose the bottom edge of the slit is formed as a radius.  However, Rupp does teach that the blade can have shapes 807 or 808 both of which have bottom edges of the slit formed as a 
Concerning claim 81, Rupp as modified discloses the bottom of the radius is even with the top surface of the paddle wheel. 
Concerning claim 82, Rupp as modified discloses the top surface of the paddle wheel is positioned such that the top surface of the paddle wheel has a height that is the same as a bottom-most portion of a slit in the ice conditioning blade. 
Concerning claim 83, Rupp discloses a frozen confection machine comprising: 
a paddle wheel (402), wherein the paddle wheel includes a top surface; 
an ice conditioning blade (101); 
wherein the ice conditioning blade includes a plurality of substantially rectangular ice slits (406), wherein each one of the plurality of ice slits comprises: a leading edge, a cutting edge, a top edge, and a bottom edge, wherein the plurality of ice slits are arranged in a uniform row.
However it does not disclose wherein the bottom edge of the at least one slit is even with the top surface of the paddle wheel. 
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Rupp such that the bottom edge of the at least one slit is even with the top surface of the paddle wheel as such determination would result during routine engineering practices and experimentation as discussed in claim 74 above. 
Concerning claim 84, Rupp as modified discloses the plurality of ice slits are arranged with the bottom edge of each slit on the same horizontal plane. 
Concerning claim 85, Rupp does not disclose wherein the plurality of slits are arranged having the bottom edge of every second slit set higher than the previous slit. 
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Rupp such that the plurality of slits are arranged having the bottom edge of every second slit set higher than the previous slit as such determination would result during routine engineering practices and experimentation.  Rupp does teach that the blade (101) can have some of the shapes, or their equivalents, seen in figure 8 (column 8, lines 2-5), such as 804 or 805 either of which when applied to the blade 101 would result in the bottom edge of every second slit set higher than the previous slit.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious.
Concerning claim 86, Rupp does not disclose wherein the plurality of slits are arranged having the bottom of two or more consecutive slits set at a first level followed by two or more consecutive slits set at a second level.   However, such a design is obvious, especially in light of Rupp’s disclosure as discussed above.
Concerning claim 87, Rupp as modified discloses the bottom edge of the slit is flat, formed perpendicular to the leading edge and cutting edge. 
Concerning claim 88, Rupp does not disclose the bottom edge of the slit is formed as a radius.  However, Rupp does teach that the blade can have shapes 807 or 808 both of which have bottom edges of the slit formed as a radius.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious.
Concerning claim 89, Rupp as modified discloses the bottom of the radius is even with the top surface of the paddle wheel. 
Concerning claim 90, Rupp as modified discloses the top surface of the paddle wheel is positioned such that the top surface of the paddle wheel has a height that is the same as a bottommost portion of a slit in the ice conditioning blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
01/14/2021